Citation Nr: 1312039	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  09-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure. 

2.  Entitlement to service connection for prostate cancer, to include as due to in-service herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964, with service in Thailand from July 1963 to November 1964 during the Vietnam Era (USARPAC). 

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision from the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in March 2008.  The RO issued a Statement of the Case (SOC) in May 2009.  In May 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In March 2010, the Veteran testified before an Acting Veterans Law Judge (AVLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

In July 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

Upon remand, the AVLJ who conducted the Board hearing retired.  In February 2013, the Board sent the Veteran a letter informing him of this and indicating he could have another Board hearing with another VLJ who would ultimately decide this appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2012).  In a March 2013 statement, the Veteran responded that he did not desire another Board hearing.  Thus, the Board will decide his case based on the evidence currently of record.  Id.

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this decision, in addition to the paper claims file.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran did not serve on land in the Republic of Vietnam during the Vietnam Era, and thus he is not presumed to have been exposed to herbicides.

2.  The evidence of record establishes that the Veteran was not exposed to herbicides during his active military service in Thailand.

3.  The Veteran's Type II diabetes mellitus was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of his separation from the military.

4.  The Veteran's prostate cancer was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of his separation from the military.


CONCLUSIONS OF LAW

1.  Service connection for Type II diabetes mellitus is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

2.  Service connection for prostate cancer is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in May 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claims in the October 2007 rating decision.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Board notes that a VA examination and medical opinion on the issues has not been obtained.  However, the record before the Board, which reveals that the Veteran did not exhibit these disorders (or symptoms of these disorders) during his active military service, and which does not indicate a causal connection or association between the Veteran's service and the disorders at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  For this reason, the Board determines that no further assistance to the Veteran in the nature of obtaining an examination or medical opinion is required to fulfill VA's duty assist him in the development of the claims.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

Furthermore, the Veteran was afforded a Board hearing in March 2010.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2012); Procopio v. Shinseki, No. 11-1253, 2012 WL 4882287 at 3 (Vet. App. Oct. 16, 2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the AVLJ (now retired) specifically noted the issues as entitlement to service connection for Type II diabetes mellitus and prostate cancer, both claimed as due to herbicide exposure.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The AVLJ noted the element (i.e., herbicide exposure) that was lacking to substantiate the claims for benefits.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence that related the Veteran's Type II diabetes mellitus and prostate cancer to his active military service, to include in-service herbicide exposure.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its July 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The July 2010 remand included sending the Veteran a letter requesting him to submit evidence documenting his initial treatment and diagnosis for Type II diabetes mellitus.  This letter was sent to the Veteran in December 2011, and the Veteran's private treatment records were subsequently obtained by the AMC.  The remand also included obtaining the manifest for the aircraft that the Veteran was on when he traveled to his mother's funeral from Thailand during his active military service.  The AMC sent the Veteran a letter in July 2010, requesting the type and specific details of the plane.  In response, the Veteran was unable to provide the flight number, whether the plane was a military plane, or the branch of service that the plane belonged to.  Thus, the AMC obtained the Veteran's personnel records, but no aircraft manifest was included in the personnel records.  In April 2011, the Defense Personnel Records Information Retrieval System (DPRIS) found that they were unable to verify or document that the Veteran's plane stopped for a layover in Vietnam while in route to the United States from Thailand.  DPRIS suggested that the AMC contact the National Personnel Records Center (NPRC) to obtain morning reports that might document this layover.  In this regard, in November 2011, the NPRC found that there were no morning reports for the alleged layover in Vietnam; thus, the layover could not be confirmed.  The remand also included determining whether the Veteran was exposed to herbicides during his military service in Thailand.  In July 2010, the AMC determined that the Veteran was not a military policeman during his active military service, and did not work around the perimeter of the airbase.  Thus, the AMC found that no further development was necessary, as the NPRC had previously determined, in June 2007, that there were no records of herbicide exposure for the Veteran.  Further, the AMC sent the Veteran forms to fill out to obtain pertinent information from the Defense Finance and Accounting Service (DFAS) regarding his service in Thailand.  The Veteran did not return these forms, and thus further information could not be obtained regarding his Thailand service.  In November 2011, the AMC then made a Formal Finding that the Veteran was not exposed to herbicides during his active military service.  Finally, the remand directed the AMC to readjudicate the Veteran's claims.  This action was accomplished in the February 2012 Supplemental Statement of the Case (SSOC).  

Thus, the Board finds that there has been substantial compliance with its July 2010 remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for Type II diabetes mellitus and prostate cancer, to include as due to in-service herbicide exposure.

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Certain diseases, chronic in nature, may be presumed to have been incurred during the active military service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active duty, even though there is no evidence of the disease during the active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Diabetes mellitus and malignant tumors (to include prostate cancer) have been identified as chronic diseases subject to presumptive service connection under 38 C.F.R. 
§ 3.309(a).  Id.  

Service connection may be awarded for a "chronic" disorder when: (1) a chronic disorder manifests itself and is identified as such during the active military service (or within the presumption period under 38 C.F.R. § 3.307, and the veteran presently has the same disorder); or (2) a disorder manifests itself during the active military service (or during the presumptive period), but is not identified until later, there is a showing of continuity of symptomatology after the military discharge, and medical evidence relates the symptomatology to the veteran's present disorder.  38 C.F.R. § 3.303.  

For the showing of chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

The law also establishes a presumption of service connection for diseases associated with exposure to certain herbicide agents.   The Veteran asserts that his Type II diabetes mellitus and prostate cancer are due to in-service herbicide exposure.  The Veteran alleges herbicide exposure from Vietnam and Thailand during his active military service.

Regarding Vietnam herbicide exposure, the law provides a presumption of exposure for veterans who served in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).  If a veteran was exposed to an herbicide agent during his or her active military service, certain diseases, such as prostate cancer and diabetes mellitus, shall be service-connected, if the disorder became compensably disabling at any time after the active military service.  See 38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e). 

Specifically, if a veteran served on active duty in Vietnam during the Vietnam era (beginning on February 28, 1961, in the case of a veteran who served in Vietnam during that period, or beginning on August 5, 1964, and ending on May 7, 1975, in all other cases), the veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that military service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in Vietnam during the period beginning on February 28, 1961, and ending May 7, 1975.  

"Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  It is established law that a veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas, 525 F.3d 1168.  

Regarding herbicide exposure in Thailand during the Vietnam Era, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by Military Occupational Specialty (MOS), performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The provisions for presumptive service connection, however, do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after his military discharge.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  

The Board will begin by discussing the Veteran's contention of in-service herbicide exposure from Vietnam.  The Veteran believes he was exposed to herbicides during a brief visit to Vietnam during his active military service.  The Veteran testified at his Board hearing that he took emergency leave in August 1963 to attend his mother's funeral and, on the flight from his duty assignment in Bangkok, Thailand, to the United States, the plane stopped for a layover in Da Nang, Vietnam.  He testified that he ate while he was in Da Nang, but they only stayed for a couple of hours.  The Veteran testified that, after leaving Da Nang, the plane stopped again in Guam, the Philippines, California, and Chicago before he arrived in Pittsburg for the funeral.  At his Board hearing, he was unable to remember if he changed planes or if the same passengers boarded the plane after each stop, but he vividly remembered being on the ground in Vietnam during this time.  In a June 2007 statement, the Veteran indicated that he went on land to the Vietnam Air Force Base during his layover.  The Veteran also submitted several lay statements from his siblings dated in February 2008 and March 2008, which report that the Veteran was present at their mother's funeral in August 1963.

In June 2007, the NPRC found that there were no records of herbicide exposure for the Veteran.  Additionally, as directed by the Board's remand, the AMC sent the Veteran a letter in July 2010, requesting the type and specific details of the plane.  In response, the Veteran was unable to provide the flight number, whether the plane was a military plane, or the branch of service that the plane belonged to.  Thus, the AMC obtained the Veteran's personnel records, but no aircraft manifest was included in the personnel records.  The personnel records document that the Veteran left Thailand in August 1963, and then arrived at the U.S. Travis Air Force Base in California on August 11, 1963.  The Veteran then subsequently returned to Thailand until November 1964.  There is no indication in the personnel records, or in the Veteran's STRs, of him landing in Vietnam, or being stationed on a Vietnam Air Force Base, in August 1963, or at any time during his military service.  In April 2011, DPRIS found that they were unable to verify or document that the Veteran's plane stopped for a layover in Vietnam while in route to the United States from Thailand.  DPRIS suggested that the AMC contact the NPRC to obtain morning reports that might document this layover.  In this regard, in November 2011, the NPRC found that there were no morning reports for the alleged layover in Vietnam; thus, the layover could not be confirmed.  In November 2011, the AMC made a Formal Finding that the Veteran was not exposed to herbicides in service during the Vietnam Era.

While the Veteran has reported having stepped foot on the landmass of Vietnam during August 1963, the service treatment and personnel records contains no evidence that verifies his presence in the Republic of Vietnam during that time.  The Veteran has attempted to contact other organizations that may have records that document the layover in Vietnam, but he has been unsuccessful.  Therefore, the record reveals no evidence, other than the Veteran's statements, that show he stepped foot on the landmass of Vietnam during his active duty service.  Thus, in the absence of corroborating evidence showing the requisite Vietnam service, the Veteran may not be presumed to have been exposed to herbicides in service.  38 C.F.R. § 3.309(e).

Regarding in-service herbicide exposure from Thailand, the Veteran's service personnel records reflect that he served in Thailand from July 1963 to November 1964 during the Vietnam Era.  At his Board hearing, the Veteran testified that he was only stationed in Bangkok, Thailand, but did some traveling outside of the city of Bangkok.  However, the service personnel records do not contain confirming evidence showing that the Veteran served as a military policeman or near the air base perimeter while stationed in Bangkok, Thailand.  In fact, the evidence of record does not establish that the Veteran was stationed on an Air Force Base in Thailand.  In an August 2010 statement, the Veteran stated that he stayed in a hotel in Bangkok, Thailand, for his first few months there, and then he rented an apartment with some other soldiers in the city of Bangkok, Thailand.  The Veteran's personnel records confirm that he was stationed in Bangkok, Thailand, and do not list any other locations in Thailand.  

Additionally, the Veteran's DD-214 documents that his MOS was a Signal Operator, and does not establish that the Veteran worked as a security policeman, a security patrol dog handler, or a member of a security police squadron during his service in Thailand.  There is no evidence of record demonstrating that the Veteran's duties as a Signal Operator while stationed in Thailand required him to be near the air base perimeter.  A June 2007 response from the NPRC shows that there is no record of exposure to herbicide for this Veteran, and the AMC made a Formal Finding of no herbicide exposure for the Veteran in November 2011.  Other than the Veteran's general reports of herbicide exposure, there is no evidence of record that demonstrates on a factual basis that the Veteran was exposed to herbicides while stationed in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

In short, since the requisite service in Vietnam is not shown, the presumption of exposure to herbicides does not attach.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).  Furthermore, the Veteran's assertion regarding any actual exposure to herbicides while stationed in Thailand during his active military service is not supported by the evidence.  As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during the Veteran's military service.  The Veteran is, therefore, not entitled to service connection on a presumptive basis for any disease identified under 38 C.F.R. § 3.309(e), including diabetes mellitus and prostate cancer.

Nonetheless, the provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual in-service exposure to Agent Orange which led the Veteran to develop the claimed disorder after his military service.  Combee, 34 F.3d at 1044.  However, as aptly noted by the record, the evidence fails to establish proof of any actual or presumed exposure to herbicides during the Veteran's military service.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, the evidence of record establishes that the Veteran has current diagnoses of the claimed conditions.  At a private outpatient treatment visit in May 2007, the Veteran was diagnosed with Type II diabetes mellitus and prostate cancer.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs reveal no complaints of, or treatment for Type II diabetes mellitus, prostate cancer, or its associated symptoms.  For instance, a June 1963 service department examination report indicates that the Veteran's endocrine and genitourinary systems were clinically evaluated as normal, as was his urinalysis which showed negative for sugar.  In the Report of Medical History, which accompanied his October 1964 separation examination, the Veteran, himself, stated that his present condition of health was "good" and checked the boxes indicating that he had no past or present pertinent complaints.  According to the October 1964 Report of Medical Examination at separation, the clinical evaluation of the Veteran's endocrine and genitourinary systems again yielded normal findings, as did his urinalysis; and Type II diabetes mellitus and prostate cancer were not noted on the examination report.  Thus, the second element of direct service connection has not been satisfied.

Post-service, the evidence of record documents that the Veteran was first treated by a private physician in 1986 and in 1999 for the Type II diabetes mellitus and prostate cancer, respectively.  The Veteran left the active military service in 1964 and did not complain of symptoms until over twenty years later.  This intervening lapse of so many years between his separation from military service and the first documented manifestation of these claimed disorders is probative evidence against his claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  

There is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary in this case.  The treatment records do not provide any supporting evidence.  A veteran seeking disability benefits must establish not only the existence of a disorder, but also an etiological connection between his military service and the disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, without evidence of an etiological relationship, service connection for diabetes mellitus and prostate cancer must be denied.

The Board notes that the Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the other evidence of record.  The earliest pertinent post-service medical evidence associated with the claims file is dated from 1986 and 1999 for the Type II diabetes mellitus and prostate cancer, respectively - over twenty years after the Veteran's military separation in 1964.  Specifically, in November 1986, the Veteran was diagnosed with "borderline diabetes."  This is the first indication in the claims file of Type II diabetes mellitus.  Further, a May 2002 private treatment record states that the Veteran was diagnosed with Type II diabetes mellitus at the age of 42.  The first post-service treatment record for prostate cancer was dated in December 1999, when a private physician noted that the Veteran had elevated prostate-specific antigen (PSA) levels, which eventually led to his current diagnosis of prostate cancer.  Further, the STRs do not show that the Veteran developed a chronic Type II diabetes mellitus or prostate cancer disorder during his active military service.  The STRs do not contain any relevant complaints or treatment for these disorders.  When the Veteran was first treated post-service in 1986 and 1999 for his Type II diabetes mellitus and prostate cancer, respectively, he did not indicate that these disorders had been present since his active military service.  Thus, the record before the Board does not establish a "chronic disorder," to include diabetes mellitus and prostate cancer, was noted during service.  38 C.F.R. § 3.303.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for his diabetes mellitus and prostate cancer.  As indicated above, the earliest post-service medical treatment records are dated from 1986 and 1999 for the Type II diabetes mellitus and prostate cancer, respectively, and the Veteran was separated from the active duty in 1964.  No diagnosis of diabetes mellitus or prostate cancer was made within one year of the Veteran's military discharge.  Thus, presumptive service connection for the chronic diseases listed under 38 C.F.R. § 3.309(a), does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claims.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

With respect to the lay statements from the Veteran's siblings, they support the Veteran's statements that he took an emergency leave of absence from the military and traveled home to attend their mother's funeral in August 1963.  Here, the Veteran's siblings are competent to relate their personal observation of when the Veteran came to be present at their mother's funeral services.  See Layno v. Brown, 6 Vet. App. 465 (1994) (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness').  Therefore, to the extent that these lay statements attest to the fact that the Veteran took an emergency leave of absence from the military for the purpose of attending their mother's funeral, these statements are also found to be credible.  However, while this lay evidence supports the Veteran's contention of being granted an emergency leave of absence from the military to travel home in 1963, it is not sufficient to confirm that part of the Veteran's contention that his emergency travel plans included an actual layover in the Republic of Vietnam.  Since neither sibling was a passenger alongside the Veteran when he traveled from the military to home in August 1963, the Veteran's emergency flight plans, including layovers, are outside the scope of their competence.

The Board recognizes that the Veteran, himself, is competent to state that he landed in Vietnam during a layover with his emergency flight from the military to home.  The Veteran is also competent to state that his symptoms began during his active military service and have been continuously symptomatic since his military discharge.

However, despite the Veteran's competency, the Board must still weigh his lay statements against the evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements to be credible.  The Veteran's STRs and personnel records do not document the Vietnam layover, and the layover could not be confirmed by NPRC or DPRIS.  Additionally, he did not complain of symptoms or seek treatment for these disorders until over 20 years after his military discharge, as documented in the treatment records in the claims file.  In the same way, the Veteran's service department examination and his separation examination with questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting findings, which reveal that the Veteran never reported in service that his symptoms began during service.  As such, the history related of continuous symptoms since service is contradicted by the 1963 and 1964 service department examinations and questionnaire, and is diminished by the 20 year lapse of no medical complaint.  Weighing the Veteran's earlier statements as reflected in the service department records against his later contention of continuing symptoms since service, the Board can and does attach more probative value and credibility to the earlier service department documents because they reflect what the Veteran was experiencing at that time and at separation.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to document that the Veteran actually set foot on the landmass of Vietnam during his active military service, and which fails to document that the Veteran's Type II diabetes mellitus or prostate cancer began during his active military service.  

Additionally, regarding the herbicide exposure, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case (whether Type II diabetes mellitus and prostate cancer were incurred during the Veteran's active military service, to include as due to herbicide exposure), these fall outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The evidence of record establishes that the Veteran was not exposed to herbicides during his active military service.  There are no medical opinions of record addressing the claimed relationships, and the Board has found that a VA examination is not necessary to decide this case.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claims.  As discussed above, although the Veteran is competent in certain situations to provide a diagnosis of a simple disorder, he is not competent to provide evidence as to more complex medical questions, such as a diagnosis of diabetes and prostate cancer or such as etiologies related to in-service herbicide exposure.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

For the reasons set forth above, the Board finds that the Veteran's lay statements of record are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claims for service connection for Type II diabetes mellitus and prostate cancer.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for Type II diabetes mellitus and prostate cancer are not warranted.








ORDER

The claim for service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure, is denied.

The claim for service connection for prostate cancer, to include as due to in-service herbicide exposure, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


